—In a negligence action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Nassau County (O’Brien, J.), dated June 22, 1995, which granted the defendants’ motion for summary judgment dismissing the complaint for failure to establish "serious injury” as defined by Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
The medical evidence submitted by the defendants in support of their motion for summary judgment made out a prima facie case that the injured plaintiff had not sustained a serious injury as defined by Insurance Law § 5102 (d).
The report by the injured plaintiff’s treating physician, Dr. Post, submitted in opposition to the motion failed to indicate that the injured plaintiff’s injuries were "serious”, as defined by statute or causally related to the accident. In addition, the findings of Dr. Post as set forth in his affirmation were based solely on the injured plaintiff’s subjective complaints and MRI tests conducted seven years after the accident and are insufficient to support allegations of "permanent injuries” or "significant limitation of use” (see, Lightman-Williams v Desmond, 202 AD2d 646.)
Bracken, J. P., Miller, Joy, Hart and Krausman, JJ., concur.